DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 37 are presented for examination.  The preliminary amendment filed 9-25-2020 cancelled claims 1 to 25 and added new claims 26 to 37.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-21-2020 and 4-27-2021.have been considered by the examiner (see attached PTO-1449).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 673,560.  Although the claim is not identical they are not patentably distinct from each other as shown in the table below.   Claim 26 of the instant application is anticipated by the patent claim (1) in that the patent contains all the limitation of the claim of the instant application.  All limitations in claim 26 of the instant application are found in claim 1 of the Mueck et al., reference except for the limitation of:  “wherein the code block comprises at least a first code block portion and a second code block portion.”  Although the claims at issue are not identical, they are not patentably distinct from each other because a code block having a first code block portion and a second code block portion are an obvious variation of the patent code comprises at least two sub-codes.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to realize that the invention of the instant application would comprise at least two sub-codes as taught by Mueck because, Mueck teaches that standard design for multi-input multi-output systems for wireless communications are designed with multiple subcarriers and the messages are encoded using multiple sub-codes.  Also as define in the art a sub-code is a code that is part or a portion of a larger code, thus the word “sub” carries the same meaning and is interchangeable with the claimed “first code block portion”.    Therefore, one of ordinary skill in the art would have been motivated to modified the claimed “first code block portion and second code block portion” with the claimed phrase of “at least two sub-codes” because Mueck teaches that in a standard design for a wireless system, multiple sub-codes or portions of larger codes are used.    Thus, claim 26 of the instant application is an obvious variation of the patent claim and is rejected for non-obvious type double patenting.  



USP 10,673,560
Instant Application 16/854,348
1.   A mobile communication system, comprising:
26.  A mobile communication system, comprising:
a first transmission path configured to transmit a message according to a first radio access technology;
a first transmission path configured to transmit a message according to a first radio access technology;
a second transmission path configured to transmit the message according to a second radio access technology;
a second transmission path configured to transmit the message according to a second radio access technology;
and an encoder configured to encode the message by a code before transmission of the message over the first transmission path and the second transmission path,
and an encoder configured to encode the message via a code block before transmission of the message over the first transmission path and the second transmission path,
wherein the code comprises at least two subcodes,


wherein the code block comprises at least a first code block portion and a second code block portion,
and wherein the encoder is configured to encode the message intended for transmission over the first transmission path with a first subcode of the at least two subcodes and to encode the message intended for transmission over the second transmission path with a second subcode of the at least two subcodes.
and wherein the encoder is configured to encode the message intended for transmission over the first transmission path with the first code block portion, and to encode the message intended for transmission over the second transmission path with the second code block portion.




“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (USPAP 2010/0251057).
Claim 30:
Hoshino substantially teaches the claimed invention.  Hoshino teaches a radio communication apparatus with a transmitting station and a receiving station, the receiving station comprising:  a multi-input-multi-output demodulator (315) that receives signals from receiving RF sections (312a & 312b) that receives encoded messages from antennas (311a & 311b) (see fig. 3, and par. 0091 et seq.).  Hoshino also teaches that the received message is coded by an encoder (431) in the transmitter wherein multiple code words (CW) are generated.  Hoshino further teaches that the code words are in the form of high-order codeword (“first code block portion”) and low-order codeword (“second code block portion”) (see par. 0088).  
Hoshino teaches a low-order decoder (317) and a high-order decoder (316) receiving signals from the demodulator and decoding the received signal (see par. 0095 to 0096).  Hoshino does not specifically teach the limitation of configured the decoding message by allocating the first code block portion to a first segment of the message and allocating the second code block portion to a second segment of the message; however, this teachings is obvious to the teachings of Hoshino, because Hoshino teaches that the low-order and high-order codewords are synthesized.  Hoshino teaches that at the time of decoding the low-order codeword is synthesized to the first received data and the retransmission data of the high-order codeword.  Hoshino also teaches that synthesizing the high-order codeword provides for the elimination of interference in the communication system (see par. 0087 to 0088).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Hoshino would comprise the steps of allocating the first code-block portion to a first segment of the message and allocating the second code-block portion to a second segment of the message because Hoshino teaches a method and device for eliminating interferences, synthesizes the high-order and loe-order codewords during decoding.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for eliminating interferences in a communication system by synthesizing the codewores as taught by Hoshino. 
 
11.	Claims 31 to 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. in view of Pi et al., (System design and network architecture for a millimeter wave mobile broadband MMB system, IEEE).
As per claims 31 to 33, Hoshino discloses that the receiver a user equipment in a mobile communication system receives radio waves transmitted by the radio base station (101); however, Hoshino fails to teach that the radio base station uses millimeter wave radio access technology and a long-term evolution (LTE) radio access technology and the code block comprises a low density parity check code.  Pi in an analogous art teaches that mobile communication standards utilizes both millimeter wave broadband systems and LTE systems (see page 1 par. 1 et seq.).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the radio base station and radio waves of Hoshino by substituting the millimeter wave broadband and LTE systems of Pi, because Pi teaches that standards in mobile communications employs the  millimeter wave and LTE systems to improve the mobile speed and data rates.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a system for improving mobile communication speeds and improving data rates by applying the standards of millimeter wave broadband and LTE systems as taught by Pi. (see page 6, setc. D).  As to the further limitation of the claims, Pi teaches that LDPC coding is utilized (see page 6, sect. D).


Allowable Subject Matter
12.	Claim 26 would be allowed once the double patenting rejection is overcome.   
13.	Claims 27 to 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 34 to 37 are allowed.

15.	The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record teaches a mobile communication system utilizing radio waves as detailed above; however, the prior art made of record fails to specifically teach or fairly suggest or render obvious the novel element of the instant invention of a second modulator.  Specifically, the prior art made of record fails to teach or fairly suggest or render obvious the combination of elements with a the novel element of: “second modulator circuitry configured to transmit the message via a second transmission path according to a second radio access technology.”  

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishigami et al. 	(USPAP 2010/0104044) discloses a radio transmission device and a radio reception device.
Roh et al., 	Millimeter-wave beamforming as an enabling technology for 5G Cellular Communications: Theoretical feasibility and prototype results, IEEE.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112